DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 4/27/2022 has been entered. The amendment has overcome the drawing objections previously set forth - those drawing objections have been withdrawn accordingly. It is noted that no claims have been amended. The amendment has failed to overcome the 112(b) rejections previously set forth. Claims 1-36 are currently pending while Claims 9-36 are withdrawn from further consideration.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.   
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flow control module to control the flowrate of the forming gas” (Claim 3)
“a heat control module to control a level of heat provided by the heater to the sintering volume” (Claim 3)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “a flow control module to control the flowrate of the forming gas” (from Claim 3): The specification fails to provide adequate structure for the claimed “flow control module” in Claim 3 which warrants a 112(b) rejection for Claim 3 (see below). For the purpose of expediting prosecution, “a flow control module to control the flowrate of the forming gas” (from Claim 3) will be interpreted as any module that is capable of controlling flowrate of the forming gas.
Regarding “a heat control module to control a level of heat provided by the heater to the sintering volume” (from Claim 3): The specification fails to provide adequate structure for the claimed “heat control module” in Claim 3 which warrants a 112(b) rejection for Claim 3 (see below). For the purpose of expediting prosecution, “a heat control module to control a level of heat provided by the heater to the sintering volume” (from Claim 3) will be interpreted as any module that is capable of controlling a level of heat provided by the heater to the sintering volume.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “a unitarily formed retort” which is considered indefinite because it is unclear what constitutes “unitarily formed” in this context. It is unclear if this limitation means that the retort is formed from a single retort or chamber only, if the retort is formed as one integral piece, if the retort has a uniform density, shape, material, symmetry or something else altogether. Moreover, the specification does not provide any special definition for “unitarily formed retort”. It is therefore unclear what structure the claimed retort comprises or does not comprise. The metes and bounds of the claim are consequently unclear. 
	Claims 2-8 are rejected due to their dependency on Claim 1.
	Claim 3 recites the limitations “a flow control module to control the flowrate of the forming gas” and “a heat control module to control a level of heat provided by the heater to the sintering volume” which have invoked interpretation under 112(f) (as presented above). However, the specification fails to provide adequate structure for the claimed “flow control module” and “heat control module”. It is consequently unclear what structure each of the claimed flow control module and heat control module comprises or does not comprise. The metes and bounds of Claim 3 are consequently unclear. 
	Claim 4 is rejected due to its dependency on Claim 3.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 101050919 (A)) (reference the original foreign document and translation that was provided with the IDS filed 11/1/2021).
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Zheng teaches of a furnace for debinding and sintering additively manufactured parts (“workpiece”) (see at least [0004] and Fig. 2), comprising: 
	a unitarily formed retort (30) (see Fig. 2 and note that only one retort is present - retort (30) is accordingly “unitarily formed” as claimed as this limitation is presently understood) having at least one open side (the lower side of retort (30) that is adjacent to element (10) as is shown in Fig. 2); 
	a heater (40) for heating a sintering volume (volume within element (20) above bottom wall (60) as is shown in Fig. 2) within the retort to a debinding temperature and to a sintering temperature (note that the limitation “for heating a sintering volume within the retort to a debinding temperature and to a sintering temperature” is a functional language limitation of the apparatus claim that a prior art apparatus must be merely capable of doing to fulfill - in the instant case, the heater (40) taught by Zheng is clearly capable of heating the sintering volume within the retort to a debinding temperature and to a sintering temperature as is evident from the heater being able to operate over a variable range of temperatures (see at least [0004], [0057] and [0063])); 
	an end cap (10) sealing the at least one open side (as is shown in Fig. 2); 
	a forming gas line (54) (see Fig. 4) penetrating the end cap (10) for supplying forming gas (as is shown in Fig. 2) at a flowrate (see at least [0059]-[0060] and Figs. 2, 4); and 
	a heat exchanger (50) within the retort, outside the sintering volume, and adjacent a heated wall of the retort (heat exchanger (50) is within retort (30), directly beneath the sintering volume and adjacent to heated lower wall (60) of the retort as is shown in Fig. 2 - see at least [0058], [0064] and Figs. 2-4), the heat exchanger having an inlet connected to the forming gas line (as is shown in Figs. 2-4) and an outlet (55) to the sintering volume (see at least [0061] and Figs. 2-4), wherein the heat exchanger (50) includes a heat exchange tube length (as is shown in at least Figs. 2-4).
	Zheng fails to explicitly teach that the heat exchange tube length is “sufficient to heat the forming gas to within 20 degrees Celsius of the sintering temperature before the forming gas exits the outlet”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the tube length of the existing heat exchanger taught by Zheng to be sufficient to heat the forming gas to within 20 degrees Celsius of the sintering temperature before the forming gas exits the outlet as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Zheng teaches of a heat exchanger with a heat exchange tube length that is designed to preheat the forming gas before it is admitted to the furnace (see at least [0064] and Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the tube length is a result effective variable that is readily changeable in the system taught by Zheng. A larger length will permit more heat transfer at the expense of cost and weight and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the tube length based on need to achieve a desired balance.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the tube length of the existing heat exchanger taught by Zheng to be of sufficient length to heat the forming gas to within 20 degrees Celsius of the sintering temperature before the forming gas exits the outlet as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Zheng also teaches of a pressure control mechanism (mechanism comprising element (5324) and connecting conduits as shown in Fig. 2) (see at least [0062] and Fig. 2), including a vacuum pump (5324), coupled to the retort and configured to control pressure in the retort (see at least [0062] and Fig. 2). 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Zheng also teaches of a control system (system comprising elements (5322), (542), (5342) and the “temperature control module”) (see at least [0057], [0060] and Fig. 2) configured to: operate a flow control module (542) to control the flowrate of the forming gas; operate the pressure control mechanism (5324) to control the pressure in the retort; and operate a heat control module (“temperature control module”) to control a level of heat provided by the heater to the sintering volume (see at least [0057], [0060], [0063] and Fig. 2).

	Regarding Claim 5, Zheng also teaches of a series of baffle shields (the rows of heat insulating bricks that form lining (14) as is shown in Fig. 2) adjacent the end cap (10) and configured to reduce a temperature between the sintering volume and the end cap (as is evident from the series of baffle shields creating a “heat insulation effect”) (see at least [0055] and Fig. 2).

	Regarding Claim 6, Zheng also teaches of a dip tube (53) penetrating the series of baffle shields to the sintering volume and configured to remove debinding decomposition gas from the sintering volume (see at least [0059]-[0060] and Figs. 2-4).

	Regarding Claim 8: Zheng teaches the furnace according to Claim 1 (see the rejection for Claim 1) wherein the heat exchanger (50) comprises a tube (see at least Fig. 2 and the rejection for Claim 1 above) but is silent regarding the type of material used to form the tube. Thus, Zheng fails to explicitly teach that the heat exchanger is formed as a stainless-steel tube. However, stainless steel material is a well-known material in the art (as is evident from e.g. Wang et al. (US 2002/0090313 A1) - see at least Par [0038] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply used well-known stainless steel as the material for forming the existing tube of the heat exchanger taught by Zheng since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Furthermore, Zheng fails to explicitly teach that the tube of the heat exchanger comprises an exchange tube length greater than the length of the sintering volume. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the tube length of the existing heat exchanger taught by Zheng to be greater than the length of the sintering volume as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Zheng teaches of a heat exchanger with a heat exchange tube length that is designed to preheat the forming gas before it is admitted to the furnace (see at least [0064] and Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the tube length is a result effective variable that is readily changeable in the system taught by Zheng. A larger length will permit more heat transfer at the expense of cost and weight and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the tube length based on need to achieve a desired balance.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the tube length of the existing heat exchanger taught by Zheng to be greater than the length of the sintering volume as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng further in view of Muginstein et al. (US 2012/0164022 A1) (hereinafter “Muginstein”) and Lewis et al. (US 4,430,978) (hereinafter “Lewis”). 
	Regarding Claim 4, Zheng teaches the furnace according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of a moisture sensor that is in communication with the control system that is configured to sense an amount of moisture in the sintering volume. However, such configuration is known in the art. 
	Muginstein discloses a relatable “sintering furnace” (see at least [0155] and element (910) in Fig. 9) that comprises a control system (101) (see at least [0041], [0062] and Fig. 1). Muginstein teaches of implementing a moisture sensor (20) into the furnace (see at least [0048] and Fig. 2) that is in communication with the control system and is configured to sense an amount of moisture in the sintering volume (see at least [0010] and note that the sensor is “configured to monitor moisture level of the object”). Muginstein teaches that such arrangement is advantageous because it provides means for monitoring the moisture content of an object (11) being heat treated such that the control system can adjust the amount of heat energy being applied to the object (see at least [0010]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Zheng by implementing a moisture sensor into the furnace that is in communication with the control system and is configured to sense an amount of moisture in the sintering volume as taught by Muginstein. Doing so would have provided means for monitoring the moisture content of an object being heat treated such that the control system could adjust the amount of heat energy being applied to the object in real time. 
	Furthermore, Zheng fails to explicitly teach of a Liquid Petroleum Gas (LPG) sensor in communication with the control system that is configured to sense an amount of hydrocarbon gas in the sintering volume. However, such configuration is also known in the art.
	Lewis discloses relatable “liquid petroleum gas (LPG) fuel injectors and injection systems for devices such as furnaces” (see at least Col. 1 lines 7-14 and Fig. 1). Lewis teaches of a furnace system (20) (see Fig. 1) that comprises a furnace chamber (32) with an internal volume (as is shown in Fig. 1), a control system (40) and a Liquid Petroleum Gas (LPG) sensor (34) in communication with the control system that is configured to sense an amount of hydrocarbon gas in the furnace volume (via measuring constituents of the exhaust that emanate from the volume - see at least Col. 2 line 65 - Col. 3 line 24 and Fig. 1). Lewis teaches that such a sensor is advantageous because it “assists the system to compensate for LPG mixture variations and to operate at a determinable air/fuel ratio” (see at least Col. 2 line 65 - Col. 3 line 24 and Fig. 1)
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the furnace taught by Zheng by implementing a Liquid Petroleum Gas (LPG) sensor in communication with the control system that is configured to sense an amount of hydrocarbon gas in the furnace volume based on the teachings of Lewis. Doing so would have assisted the furnace to compensate for LPG mixture variations and to operate at a determinable air/fuel ratio. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Glennon et al. (US 2013/0156627 A1) (hereinafter “Glennon”). 
	Regarding Claim 7, Zheng teaches the furnace according to Claim 6 (see the rejection for Claim 6) but fails to explicitly teach of an inert purge gas supply penetrating the end cap and having an outlet at the end cap, wherein the inert purge gas supply is configured to introduce a purge gas between the series of baffle shields and the end cap that keeps the debinding decomposition gas away from walls of the retort adjacent the end cap. However, such configuration is known in the art. 
	Glennon discloses a relatable system (200) that is used to heat material within a heatable vessel (204) (see at least [0024] and Fig. 2). The system comprises an end cap (end cap that conduit (210) is disposed through as shown in Fig. 2) in addition to an inert purge gas supply (supply of “inert gas” that feeds conduit (210)) (see at least [0027] and Fig. 2) that is configured to introduce a purge gas (“inert gas”) into the heatable vessel through the end cap via an outlet at the end cap (see at least [0027], [0028] and Fig. 2). Glennon teaches that such arrangement is advantageous because it provides means for displacing “any reactive gases present” in the heatable vessel (see at least [0027] and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Zheng by incorporating an inert purge gas supply into the furnace that is configured to introduce a purge gas into the furnace through the existing end cap via an outlet at the end cap based on the teachings of Glennon. Doing so would have provided means for displacing any reactive gases present in the furnace. Note that Zheng already teaches of a series of baffle shields adjacent the end cap (as is explained in the 103 rejection set forth for Claim 5 in this Office Action) that are already penetrated by the existing conduits (as is shown in Fig. 2 of Zheng). Thus, modifying Zheng via the teachings of Glennon would have necessarily resulted in a configuration wherein the inert gas supply (taught by Glennon) would be configured to introduce a purge gas between the series of baffle shields and the end cap (taught by Zheng) wherein the purge gas would necessarily keep the debinding decomposition gas away from walls of the retort adjacent the end cap as claimed (see Fig. 2 of Zheng and the 103 rejection set forth for Claim 5 in this Office Action). 

Response to Arguments
The arguments filed 4/27/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued, regarding the invocation of 112(f) for the limitations “a flow control module to control the flowrate of the forming gas” and “a heat control module to control a level of heat provided by the heater to the sintering volume” in Claim 3, that:
	“The terms identified in the Office Action are improperly being construed under 35 U.S.C. § 112(f) as the terms have a sufficiently definite meaning for one of skill in the art to identify the structure that performs the recited function.”

	This argument is not persuasive because “module” is a generic placeholder that is coupled with each respective functional language limitation. Moreover, the generic placeholder in each case is not preceded by a structural modifier. Therefore, it is proper to invoke 112(f) for each of the “flow control module” and “a heat control module” limitations in Claim 3. In the instant case, a “flow control module” could be manifested by, for example, (at least) an electronic module that is configured to control flow or it could be a manifested by a physical flow controlling valve. Thus, Applicant’s argument that these terms provide “a sufficiently definite meaning for one of skill in the art to identify the structure that performs the recited function” is not persuasive because one of ordinary skill in the art would understand that a “flow control module” could be manifested by, at least, an electronic module that is configured to control flow or a physical flow controlling valve. 
	To prevent the invocation of 112(f) and the associated 112(b) rejections, it is recommended that Applicant incorporate a structural modifier into the claim (that is supported by the original disclosure) that relates to each of the claimed “flow control module” and “heat control module” limitations (i.e. structure of each of the claimed modules that is capable of performing their respective functions). 

	Applicant has also argued, with respect to the 112(b) rejection previously set forth for Claim 1 relating to the limitation “unitarily formed retort”, that:
	“With respect to claim 1, Applicant asserts that the scope of this term is clear from the description of FIGS. 21 and 22 in the specification as filed. As described in the specification, unitarily formed is generally meant to describe a retort formed as a single- piece tube, such as a tube made from a high temperature material (e.g., amorphous silica, ceramic, or high temperature metal or alloy such as molybdenum or KANTHAL®), surrounded by heating elements and refractory material and capped in end caps having inlets and outlets for forming gas and exhaust. See specification, para. [0123] et seq. No further clarification in claim 1 is necessary.”

	This argument is not persuasive because the description merely provides that “As shown in FIG. 21, in an embodiment of a furnace, walls 213 of a furnace are formed unitarily as a tube from a high temperature material (e.g., amorphous silica, ceramic, or high temperature metal or alloy such as molybdenum or kanthal)”. At the very least, a “unitarily formed retort” could mean a retort that is formed as a single retort or with a single chamber only (as opposed to a plurality) or it could mean a retort that is formed as one integral piece. The claim fails to clearly establish what is meant by this limitation and the passage cited from the specification above fails to distinguish if the retort is formed as a single retort (which could comprise a plurality of non-integral elements) or if it is formed as a one-piece integral retort. It is therefore unclear what structure the claimed retort comprises or does not comprise. The metes and bounds of Claim 1 are consequently unclear. 
	It is recommended that Applicant better define “unitarily formed retort” within the claim to endeavor to overcome this rejection.

	Regarding the 103 rejection previously set forth for Claim 1, Applicant has argued that:
	“The Office Action relies on the preheating device 50 of Zheng for an alleged teaching of a heat exchanger, as recited in claim 1. Applicant respectfully disagrees. 
	In contrast to the Office's position, the preheating device 50 is not positioned within the retort as presently claimed, nor is it positioned adjacent a heated wall of the retort. As evidenced by FIG. 2 of Zheng, the preheating device 50 forms the end cap of the furnace and indeed includes an insulation board 60 as the surface facing the interior of the furnace volume. It is clear from FIG. 3 of Zheng that the end cap of the furnace cannot be within the retort of the furnace as presently claimed as it makes up the outer boundary of the retort, and thus defines the furnace volume. 
	Similarly, the preheating device 50 is not adjacent to a heated wall of the retort. As discussed, the preheating device 50 makes up a wall of the retort, and as described in Zheng, there are no heating elements connected to or otherwise disposed near the preheating device 50. The heating elements 40 of the furnace are on an outside wall of the furnace and positioned orthogonally to the preheating device 50. Thus, the preheating device 50 is not positioned within the retort nor positioned adjacent a heated wall of the retort as is the presently claimed heat exchanger.”

	In the instant case, the retort taught by Zheng that is being relied upon is element (30) (see Fig. 2 of Zheng and the rejection for Claim 1 above). Upon observation of Fig. 2 of Zheng, it is clear that element (50) is disposed entirely within element (30). Thus, the argument that “the preheating device 50 is not positioned within the retort as presently claimed” is not persuasive. 
	Furthermore, upon observation of Figs. 2 and 4 of Zheng, it is clear that element (50) is disposed directly adjacent to heated wall (60). Wall (60) is disposed directly within the heated environment that parts are disposed within to be heated and accordingly becomes heated from being within the heated environment (see at least [0061], [0063] and Figs. 2, 4). Thus, the argument that “the preheating device 50 is not adjacent to a heated wall of the retort” is not persuasive.  
	It is recommended that Applicant further amend the claims by incorporating additional structural elements and/or features into the claims to endeavor to overcome the prior art of record. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murata et al. (US 2017/0269047 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/19/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762